Citation Nr: 1825041	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  07-32 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a below the left knee amputation, to include as secondary to a service-connected lumbar spine disability, on the basis of substitution.

2. Entitlement to service connection for left lower extremity blood clots, to include as secondary to a service-connected lumbar spine disability, on the basis of substitution.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to May 1963.  The Veteran passed away in March 2011.  The Appellant is the Veteran's surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the claims for further development in January 2010.

In June 2015, the Board denied the Appellant's claims, which she appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Remand (JMR).  In October 2016, the Board again denied service connection for below the left knee amputation and left lower extremity blood clots.  The Appellant again appealed to the Court, which issued another JMR vacating the Board decision and remanding for further development to obtain VA treatment records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 

REMAND

While the Board regrets the additional delay, remand is necessary.

VA will make as many requests as are necessary to obtain relevant records from 
VA medical facilities until it concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  

The Veteran notified the RO in July 2006 that the RO was missing VA treatment records for him prior to 2004 and the medical treatment records that are in the claim file suggest there are additional VA treatment records.  As found by the Court and agreed to in the JMR, remand is necessary to complete the record.  

While the record contains a discharge summary from July 2001 from the Philadelphia,  Pennsylvania, VA Medical Center (VAMC) documenting the Veteran's May 2000 leg vascular bypass graft; a discharge summary from the Wilmington, Delaware, VAMC for an October 1998 observation of peripheral vascular disease and bilateral calf claudication, and nursing notes from the Wilmington, Delaware, VAMC from 1998 and 1999, the record does not contain records of ongoing treatment consistent with the Veteran's reports.  As noted above, the Veteran indicated that he received treatment prior to February 2004 at the Wilmington, Delaware, VAMC in VA treatment records dated August 1999; the Veteran also reported that the Wilmington VAMC and Philadelphia, Pennsylvania, VAMC records were missing in correspondence dated July and November 2006.  Furthermore, February 2004 records from the Columbia, South Carolina VAMC indicate that the Veteran reported treatment at the Little Rock, South Carolina, Community Based Outreach Clinic (CBOC).  As noted in the JMR, VA should obtain these records unless it is determined that further efforts to obtain the records would be futile.


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records, to specifically include obtaining treatment records prior to    February 2004 from the Wilmington, Delaware, VAMC;   Philadelphia, Pennsylvania, VAMC; and the Rock Hill,  South Carolina, CBOC, unless it is determined that further efforts to obtain those records would be futile. Document and associate with the claims file all attempts to obtain VA treatment records and any finding that the records are unavailable.  Obtain any other outstanding records the Appellant identifies and authorizes for release.

2. Next, after obtaining the records, determine whether any of the records are relevant to the outstanding issue of medical nexus regarding the Veteran's below the left knee amputation and left lower extremity blood clots.  If so, obtain another medical opinion to consider them.  The examiner should specifically acknowledge reviewing the entirety of the record, including any new treatment records.  If the records are relevant, the examiner is asked to provide opinions for the Veteran's below the left knee amputation and left lower extremity blood clots, to include as secondary to a service-connected lumbar spine disability:

a) Is it at least as likely as not (50% or greater probability) that the Veteran's active service caused or aggravated the Veteran's disability?

b) Is it at least as likely as not (50% or greater probability) that the Veteran's service-connected lumbar spine disability caused or aggravated the Veteran's disability?

If aggravation is found, please state the degree of baseline severity before such aggravation. If the baseline level of disability cannot be established, the examiner must so state.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. If any issue on appeal remains denied, furnish the Appellant and her representative a supplemental statement of the case (SSOC). Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).



